Citation Nr: 0717651	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-36 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected low back injury.  

2.  Entitlement to service connection for a claimed 
temporomandibular joint (TMJ) disorder.  

3.  Entitlement to service connection for a claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1981 to 
December 1984 and from October 2001 to April 2003.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating action that 
inter alia denied service connection for bilateral hearing 
loss and TMJ disorder, and granted service connection for a 
low back injury with a noncompensable rating assigned 
effective on May 1, 2003.  

In September 2004, the RO issued a rating decision that 
increased the initial rating for service-connected low back 
injury to 10 percent.  Inasmuch as an evaluation higher than 
10 percent is available, and inasmuch as a claimant is 
presumed to be pursuing the maximum available benefit for a 
given disability, the claim for an initial evaluation higher 
than 10 percent for low back injury, as reflected on the 
title page, remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

Further, as a claim before the Board involves a request for 
higher initial rating following the grant of service 
connection, the Board has characterized that issue in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already service 
connected).  

The issues of service connection for bilateral hearing loss 
and an initial evaluation of the service-connected low back 
injury are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The veteran had a blow to the area of the 
temporomandibular joint (TMJ) early in his military service; 
there is no evidence of a resultant chronic TMJ disorder 
during military service.  

3.  There is no medical evidence that the veteran currently 
has a diagnosed TMJ disorder.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by a 
temporomandibular joint disorder due to disease or injury 
that was incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

In June 2003, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service connection for TMJ the evidence must 
show that the condition had existed from military service to 
the present time.  

The letter described the types of medical and lay evidence 
that would help to support a decision, and asked the veteran 
to identify the holders of such information and to provide VA 
with appropriate authorization to procure it.  

In March 2004, during the pendency of the appeal,  the RO 
sent the veteran a letter in regard to an unrelated claim for 
service connection (for bipolar disorder) that informed him 
that to establish entitlement to service connection for a 
disability, the evidence must show three things: an injury in 
military service or a disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; a current physical or mental disability; 
and, a relationship between the current disability and an 
injury, disease or event in service.  

The veteran had ample opportunity to respond before the 
issuance of the September 2004 Statement of the Case (SOC) 
regarding service connection for a TMJ disorder.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for service connection.  

The Board notes that the VCAA requires "a deliberate act of 
notification directed to meeting the requirements of section 
5103, not an assemblage of bits of information drawn from 
multiple communications issued for unrelated purposes."  
Mayfield v. Nicholson, 444 F.3d 1328, 1332-1333 (Fed. Cir. 
2006).  Although the June 2003 and the March 2004 letters 
specifically related to different claims for service 
connection, both had the common purpose of advising the 
veteran of the elements required to show entitlement to 
service connection.  

Also, the March 2004 letter did not contradict the June 2003 
letter, but rather updated and clarified the guidance in the 
earlier letter.  The Board accordingly finds that both 
letters may be relied upon for satisfaction of VCAA notice, 
without prejudice under Mayfield.  

The Board also finds that the letters cited above together 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The June 2003 letter advised the veteran that VA would make 
reasonable efforts to help get such things as medical 
records, employment records, or records from other Federal 
agencies.  

The June 2003 letter also specifically advised the veteran to 
"send us any medical reports you have" and "if you have 
any military medical records already in your possession 
please send them to us."

The March 2004 letter more specifically advised the veteran 
that VA is responsible for getting relevant records held by 
any Federal agency, to include military and VA records or 
Social Security Administration records, and that VA would 
make reasonable efforts to get evidence from non-Federal 
agencies if authorized by the claimant to do so.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328, supra.  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Following the issuance of the March 2004 letter, which 
completed the notice requirements of VCAA and cured any 
defects in prior notice letters, the veteran was afforded an 
opportunity to present information and/or evidence pertinent 
to the appeal before the issuance of the September 2004 SOC.  

Also, in March 2006, the veteran was advised that the file 
was being forwarded to the Board for appellate review, but 
that he could still submit evidence directly to the Board.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the March 
2004 letter advised the veteran of the second and third 
Dingess elements (existence of a current disorder and 
connection between the claimed disorder and the service-
connected disability).  

There is no indication that the RO has expressly advised the 
veteran of the fourth and fifth Dingess elements (degree of 
disability and effective date pertaining to the disability).  
However, the Board's action herein denies service connection, 
so no effective date or degree of disability will be 
assigned.  The Board's action accordingly presents no 
possibility of prejudice under Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA and 
private medical records have been associated with the claims 
file.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional existing records that should be obtained before 
the claim is adjudicated.  

The veteran was advised of his right to a hearing before the 
RO's Decision Review Officer and/or before the Board, but he 
indicated that he does not want to testify in such a hearing 
prior to the Board's action.  He has also been afforded a VA 
examination in conjunction with the claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for a TMJ disorder.  



II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran's service medical records (SMR) include a 
December 1983 emergency treatment note showing a complaint of 
shooting pains from the right TMJ joint to the right ear, 
reportedly due to a blow while boxing.  There was no apparent 
injury on examination.   

The SMR also show that, in September 1989, the veteran 
complained of symptoms including neck and jaw pain; these 
were felt to be related to stress, for which the veteran was 
enrolled in a stress management course.  

The SMR include a number of periodic reports of physical 
examination, none of which show evidence of a TMJ disorder.  
There is no report of medical examination immediately prior 
to the veteran's discharge.  

The veteran had a VA examination in June 2003 when he 
reported having had a TMJ injury during a boxing match in 
service, but had resulted in no fractures or complications 
and was currently asymptomatic.  

The examination was silent in regard to any abnormalities of 
the skull or face.  The examiner's diagnosis was that of TMJ 
as a result of a boxing injury, resolved and asymptomatic.  

The claims file contains post-service VA and non-VA medical 
treatment records, none of which show complaint of or 
treatment for any TMJ disorder.  

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability; in the absence of a proof of present disability 
there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Existence of current disability must be shown by competent 
medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.   Chelte v. Brown, 10 Vet. App. 268 (1997).  

In this case, there is no medical evidence whatsoever that 
the veteran has a current disorder of the TMJ.  As there is 
no current disability on which service connection could 
arguably be based, it follows that a claim for service 
connection for a TMJ disorder must be denied.  

In addition to the medical evidence above (VA examination, 
SMR, and post-service medical records) the Board has 
carefully considered the veteran's various communications to 
VA.  A layperson is competent to testify in regard to the 
onset and continuity of symptomatology, including pain.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  However, nowhere in his communications 
to VA does the veteran allude to post-service TMJ symptoms, 
much less a current disability on which a claim for service 
connection can be based.  

For this reason, the Board finds that the claim for service 
connection for a TMJ disorder must be denied.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  



ORDER

Service connection for a claimed temporomandibular joint 
disorder is denied.  



REMAND

The Board finds that further development is appropriate at 
this point on the issues of service connection for bilateral 
hearing loss and an initial evaluation for the service-
connected low back disorder.  

Specific to the issue of bilateral hearing loss: service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-traumatic audiometric findings 
meeting the regulatory requirements for hearing loss 
disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  

The veteran's SMR show that he served as an aircraft mechanic 
and crew chief on the flight line, so acoustic trauma is 
shown.  The veteran complained to a VA examiner of bilateral 
hearing loss in June 2003, two months after his discharge 
from service, but he declined to take a VA hearing test 
because he asserted that he would submit recent Air Force 
audiograms in lieu of a VA test.  The veteran did not submit 
those Air Force evaluations, and the RO denied the claim 
because there was no evidence of a current disability.  

In his January 2004 Notice of Disagreement (NOD), and again 
in a VA Form 21-4138 (Statement in Support of Claim) 
submitted with his substantive appeal in September 2004, the 
veteran asked for a VA audiological evaluation because he 
could not find the Air Force evaluations.  

Although the veteran previously declined to undergo a VA 
audiological evaluation when it was offered, he is 
nonetheless shown to have had acoustic trauma in service and 
to have submitted a claim for service connection within the 
first year after his discharge.  The Board accordingly finds 
that at this point the veteran should be afforded a VA 
audiological evaluation to determine whether his claim has 
merit.  

In regard to the claim for evaluation of the service-
connected low back injury, the veteran's last VA examination 
was in June 2003.  The veteran submitted a VA Form 21-4238 in 
January 2005 asserting that his disability has become more 
severe since that examination.  

When a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

The Board finds that the June 2003 examination is too remote 
for a timely evaluation of the service-connected disability 
and that he should accordingly be afforded a new orthopedic 
examination at this point.

At the same time, the RO should obtain all relevant VA and 
non-VA treatment records not currently of record.  

The veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination as 
stipulated above, the RO should also give the veteran 
opportunity to present any additional information and/or 
evidence pertinent to the claim on appeal that is not already 
of record.  

The RO's notice letter should explain that the appellant has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record that pertains to the 
etiology of the claimed bilateral hearing 
loss and to the symptoms of his service-
connected low back disorder.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately her responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  Regardless of 
whether the veteran responds, the RO 
should obtain all VA treatment records 
not already of record.  

3.  The veteran should be scheduled for 
VA examination by an orthopedic 
specialist at an appropriate medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
clinical observations and findings should 
be reported in detail.  

The examining physician should examine 
the veteran to determine the current 
severity of his service-connected low 
back disorder.  The examiner should 
perform all appropriate diagnostics, 
and should note the medical findings in 
terms conforming to the applicable 
rating criteria.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  

4.  The veteran should also be 
scheduled for a VA audiological 
evaluation to determine whether he has 
bilateral hearing loss to a disabling 
degree under the laws administered by 
VA (i.e., auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 
4000 Hertz of 40 decibels or greater; 
or, auditory thresholds for at least 
three of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz of 26 decibels 
or greater; or, speech recognition 
scores using the Maryland CNC Test less 
than 94 percent.  See 38 C.F.R. § 
3.385).  

If the audiological evaluation shows 
the veteran to have a hearing loss that 
is disabling under the criteria above, 
the veteran should be examined by a 
physician to determine whether it is at 
least as likely as not that the veteran 
has current sensorineural hearing loss 
(SNHL) that is due to acoustic trauma 
in service, versus aging or other 
intercurrent cause.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992); 
see also Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  

5.  To help avoid future remand, RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claims 
of service connection for bilateral 
hearing loss and for initial evaluation 
for service-connected low back injury in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


